DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020, 12/03/2021, 04/18/2022, and 06/02/2022 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, Claims 1-14, without traverse in the reply filed on 06/08/2022 is acknowledged. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because it is comprised of three paragraphs; and is 206 words.  Correction is required.  See MPEP § 608.01(b). 

Claim Objection 
Claims 11-12 and 14 are objected to because of the following informalities:  
Claim 11, lines 1-2: please amend “the shortest distance” to “[[the]]a shortest distance”. 
Claim 12, lines 1-2: please amend “the electrode includes a comb-shaped electrode” to “the electrodes include [[a ]]comb-shaped electrodes”. 
Claim 14, line 3: please amend “that create the reference” to “that creates the reference”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 1, “a voltage applying unit that applies a voltage between the electrodes”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a voltage applying unit (uses the generic placeholder), prong 2: applies a voltage… (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0015] and Fig.1) such as a voltage applying unit 105.
Claim 1, “a measuring unit that measures an electrochemical response when the voltage is applied”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a measuring unit (uses the generic placeholder), prong 2: measures an electrochemical response … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0016] and Fig.1) such as a measuring unit 106.
Claim 1, “a storage unit that stores a reference that defines a relationship between a numerical value obtained from the response and at least one of a type of an illness or a state of progress of the illness”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a storage unit (uses the generic placeholder), prong 2: stores a reference … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0017] and Fig.1) such as a storage unit 108.
Claim 1, “an analysis output unit that compares the numerical value obtained from the subject with the reference, and provides information for determining at least one of the type of the illness that has developed in the subject or the state of progress of the illness that has developed in the subject”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: an analysis output unit (uses the generic placeholder), prong 2: compares the numerical value … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0017] and Fig.1) such as an analysis output unit 109.
Claim 13, “a transmission unit that transmits the response to an external server via a communication line”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a transmission unit (uses the generic placeholder), prong 2: transmits the response … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0099] and Fig.25) such as a transmission unit 1006.
Claim 13, “a reception unit that receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a reception unit (uses the generic placeholder), prong 2: receives at least one of a consultation deadline … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0099] and Fig.25) such as a reception unit 1005.
Claim 14, “a reference creating device that create the reference by machine-learning on a basis of the above response”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a reference creating device (uses the generic placeholder), prong 2: create the reference … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0084] and Fig.23) such as a reference creating device 701.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 14, claim 14 recites “the above response”, which is unclear if it refers to the electrochemical response recited in claim 1. Therefore, the scope of claim 14 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Currie et al. (WO 2007/070093A2). 

Regarding claim 1, Currie teaches a diagnosing apparatus (a configurable flexible personal health monitoring and delivery system 10 in Fig.1 [para. 0064]), comprising:
a cell (cells 18 in Fig.2 [paras. 0070-0077]); the limitation “into which a sample solution containing body fluid collected from a subject is introduced” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches cells 18 in Fig.2 [paras. 0070-0077] into which a sample solution containing body fluid collected from a subject is introduced ([para. 0077] detailing a variety of biological fluids as the sample solution such as whole blood, urine, and saliva and thus also meets the functional recitations of the claims);
at least two electrodes that are disposed in the cell and come into contact with the sample solution (working electrode 32 and reference electrode 34 in Fig.3 [paras. 0078-0082]);
a voltage applying unit (electrochemical potentio-galvano-stat is a component within the controller device 14 [Para. 0143; Fig. 20]); the limitation “that applies a voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case,  Currie teaches a voltage applying unit including an electro-chemical potentio-galvano-stat within the controller [para. 0143; Fig. 20] that applies a voltage between the electrodes (step 206 in Fig. 25 (provide electrical signal to sensor) [paras. 0068-0069]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]; and claim 28 (wherein when a voltage is applied across the electrodes));
a measuring unit (micro-processor [para. 0143; Fig. 20]); the limitation “that measures an electrochemical response when the voltage is applied” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches a micro-processor [para. 0143] that measures an electrochemical response when the voltage is applied (step 208 in Fig.25 [para. 0068]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]); 
a storage unit (data storage is a component of the controller device 14 [para. 0143; Fig. 20]); the limitation “that stores a reference that defines a relationship between a numerical value obtained from the response and at least one of a type of an illness or a state of progress of the illness” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches a data storage component within the controller device 14 [para. 0143] that stores a reference that defines a relationship between a numerical value obtained from the response and at least one of a type of an illness or a state of progress of the illness (step 210 in Fig.25 [para. 0068]; the subject's normal healthy baseline behavior may already be known and programmed into the system 10 [para. 0068]; If the soldier is healthy, an individual rested baseline can be measured and stored [para. 0157]), and
an analysis output unit (logic, adaptive sequencing, and/or dynamic reconfiguration part of the controller device 14 [para. 0143; Fig. 20]); the limitations “an analysis output unit that compares the numerical value obtained from the subject with the reference, and provides information for determining at least one of the type of the illness that has developed in the subject or the state of progress of the illness that has developed in the subject” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches an analysis output unit including a logic, adaptive sequencing, and/or dynamic reconfiguration sections of the controller device 14 [para. 0143; Fig. 20] that compares the numerical value obtained from the subject with the reference, and provides information for determining at least one of the type of the illness that has developed in the subject or the state of progress of the illness that has developed in the subject (steps 212 and 214 in Fig.25 [paras. 0068-0069]; once the abnormality has been detected, a signal may be generated at 214 [para. 0069]),
wherein the electrochemical response when the voltage is applied includes metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness (the limitation “wherein the electrochemical response when the voltage is applied includes metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches measurement of an electrochemical response when the voltage is applied (step 208 in Fig.25 [para. 0068]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]), and the measurement unit is configured to perform the functional limitations above.  Alternatively, the claimed limitations further limit the sample (i.e., organic substances caused by microbes in the sample solution responsible for the illness) but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the organic substances (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight).

Regarding claim 2, Currie teaches the diagnosing apparatus according to claim 1. The limitations “wherein the numerical value is an absolute value of a current measured by the measuring unit or a difference between the response measured using body fluid obtained from the subject and the response measured using body fluid obtained from at least one of the subject in a healthy state or a healthy person different from the subject” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches wherein the sample may be analyzed by providing an electrical signal to the sensor at 206 and measuring an electrical property at the sensor that has been generated in response to the electrical signal at 208 [para. 0068], and the electrical property may include current [para.0124 and claim 84]. It is obvious to use an absolute value of the measured current since direction of the current depends on the applied voltage.   
Regarding claim 3, Currie teaches the diagnosing apparatus according to claim 1. The limitation “wherein the body fluid is saliva” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Alternatively, the claimed limitation further limits the sample but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the body fluid (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight). However, Examiner notices that Currie teaches wherein the biological fluids to be analyzed may be collected from a variety of samples including saliva [para. 0077].
Regarding claim 4, Currie teaches the diagnosing apparatus according to claim 3. The limitation “wherein the illness is at least one of caries or a periodontal disease” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie further teaches that the diagnosing apparatus is configured to perform the claimed function above (dental gum disease, such as bacteria, viruses, microbial film, inflammation and caries [para. 0014]).
Regarding claim 5,  Currie teaches the diagnosing apparatus according to claim 1, wherein the electrodes include at least one of a reference electrode or a counter electrode (a working electrode 32 and a reference electrode 34 in Fig.2 [para. 0078]).
Regarding claim 6, Currie teaches the diagnosing apparatus according to claim 1.  Currie further teaches the voltage applying unit, as outlined in the rejected claim 1. The limitation “wherein the voltage applying unit applies a predetermined voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie teaches the voltage applying unit (electrochemical potentio-galvano-stat within the controller device 14 [Para. 0143; Fig. 20], which is configured to apply a predetermined voltage between the electrodes (a voltage is applied across the electrodes in claim 28; electrical voltage steps from 0 to 2 V may be applied to the electrodes [para. 0086]). 
Regarding claim 7, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches the voltage applying unit, as outlined in the rejected claim 1. The limitation “wherein the voltage applying unit applies a sweep voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie teaches the voltage applying unit (electrochemical potentio-galvano-stat within the controller device 14 [Para. 0143; Fig. 20], which is configured to perform the claimed function above. 
Regarding claim 8, Currie teaches the diagnosing apparatus according to claim 1. The limitations “wherein the storage unit records the measured response, and the analysis output unit compares the response obtained by measurement of the sample solution with the response that has been obtained by preceding measurement prior to the measurement and recorded in the storage unit, and provides information for determining the at least one of the type of the illness that has developed in the subject or the state of progress of the illness on a basis of the reference from a result of the comparison”  are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches the storage unit and the analysis output unit, as outlined in the rejected claim 1 above. Currie further teaches wherein the subject may be monitored for a predetermined amount of time to establish the subject's normal healthy baseline behavior, and the subject's normal healthy baseline behavior is programmed into the system 10. After the baseline has been established, the subject may continue to be monitored with the system 10 by using the same steps of 206, 208 and 210 until an abnormality, such as an increase or decrease in the concentration of the targeted bio-molecule, is detected by the system at 212 [para. 0068], which implies that the information on at least one of the type of the illness that has developed in the subject or the state of progress of the illness (i.e., abnormality) is determined by comparing the measured electrical property of the subject with the subject’s normal healthy baseline obtained by preceding measurement. Therefore, Currie teaches the  storage unit and the analysis output unit that are configured to perform the corresponding functional limitations above. 
Regarding claim 9, Currie teaches the diagnosing apparatus according to claim 1.  The limitation “wherein the cell is configured to be hermetically sealable” is functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches wherein the cell is configured to be hermetically sealable (the seal layer 86 in Fig. 21 [paras. 0131-0138]). 
Regarding claim 13, Currie teaches the diagnosing apparatus according to claim 1, further comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 [para. 0064]). The limitations “that transmits the response to an external server via a communication line” and “that receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches a communications device 16 in Fig.1 that is configured to perform the claimed functions above (a communications device 16 allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Du (Du Y., A saliva-based bio-sensing system for early screening and management of diabetes, Ph.D. thesis of the Northeastern University, 2016).
The limitations of claim 7 are rejected above as being drawn to functional language wherein the electrochemical potentio-galvano-stat of Currie is inherently configured to perform the functional limitation of applying a sweep voltage between the electrodes [para. 0143; Fig. 20]. If given full patentable weight, however, the limitations of claim 7 are further rejected in view of Du as outlined below. 
Regarding claim 7, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches wherein electrical voltage steps from 0 to 2 V may be applied to the electrodes in short bursts of less than one second, typically with 0.2V increases in each pulse [para.0086], however, does not teach wherein the voltage applying unit applies a sweep voltage between the electrodes.
Du teaches a saliva-based bio-sensing system for early screening and management of diabetes (title), and further teaches glucose biosensor characteristics with the cyclic voltammetry method (for example, section 2.2 and Fig.9 on page 51 using buffer solution; section 3.3 using filtered saliva samples). The cyclic voltammetry method applies a sweep voltage between the electrodes. 
Currie and Du are considered analogous art to the claimed invention because they are in the same field of diagnosis of diseases from a biological fluid such as saliva by measuring the electrical properties of the sample in contact with the electrodes under applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse voltage of Currie by a sweep voltage applied between the electrodes, as taught by Du. The simple substitution of one known element (i.e., a sweep voltage) for another is likely to be obvious when predictable results are achieved (i.e., electrical properties of the sample).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Mazlan et al. (Interdigitated electrodes as impedance and capacitance biosensors: a review, AIP Conference Proceedings 1885, 020276 (2017)).
Regarding claims 10-12, Currie teaches the diagnosing apparatus according to claim 1. Currie does not teach wherein a shortest distance between the electrodes in the cell is a distance at which one of cells of a microbe of the microbes responsible for the illness, can be short-circuited, of instant claim 10; wherein the shortest distance between the electrodes in the cell is 700 nm to 2,000 nm, of instant claim 11; and wherein the electrode includes a comb-shaped electrode, of instant claim 12.
Mazlan teaches interdigitated electrodes as impedance and capacitance biosensors (title). Note that the interdigitated electrode (IDE) is a combo-shaped electrode.  Mazlan further teaches the effects of the IDE geometry including electrode spacing on the impedance and capacitance biosensors. The increase of the gaps between IDE fingers lead to the rising of its impedance. The distance between finger electrodes play important role for impedance or capacitance measurement. By reducing the electrode spacing, it will increase the effective electrode area, thereby increasing the sensitivity of the device to the existence of cells due to the concentrated perforation depth (see the first paragraph in section of Optimization of the IDE). 
Currie and Mazlan are considered analogous art to the claimed invention because they are in the same field of biosensor by measuring the electrical properties of the sample in contact with the IDEs under applied voltage. According to the teachings by Mazlan, the precise distance between the electrodes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed distance between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between the electrodes in Currie to obtain the desired balance between the electrochemical response affected by the distance between the electrodes as taught by Mazlan and short circuit (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes of Currie by comb-shaped interdigitated electrodes, as taught by Mazlan. The simple substitution of one known element (i.e., a comb-shaped electrode) for another shaped electrode is likely to be obvious when predictable results are achieved (i.e., measurement of the electrical property of a sample). See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Barton-Sweeney (WO 2015/143259 A1).
Regarding claim 13, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches wherein the diagnosing apparatus comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 [para. 0064]). The limitations “that transmits the response to an external server via a communication line” and “that receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie further teaches a communications device 16 in Fig.1 that is configured to perform the claimed functions above (a communications device 16 in Fig.1 that allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]). 
The limitations of claim 13 are rejected above as being drawn to functional language wherein the communications device 16 of Currie is inherently configured to perform the functional limitations. If given full patentable weight, however, the limitations of claim 13 are further rejected in view of Barton-Sweeney as outlined below. 
Currie teaches wherein the diagnosing apparatus comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 that allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]). Currie does not teach the data, that the reception unit received, includes at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit.   
Barton-Sweeney teaches a system and method for determining a user’s physical condition such as a hormonal level. The system includes a portable or wearable device that measures multiple biomarkers, such as saliva salinity and saliva pH. The system determines the physical condition, such as the fertility level of the user based on comparing the measured biomarkers with data models. The determined physical condition is communicated to allow the user to know their status (abstract).  Barton-Sweeney further teaches wherein the cloud computing environment 130 provides advantages in allowing the use of artificial intelligence and machine learning engines to process data from the device 30 [para. 0090].  The process transmits the measured data, along with any other data input by the user on the device 30 (e.g. start of menstruation) to the external device in block 210. The user's fertility level is determined in block 212. The determination of fertility level is performed with the assistance of artificial intelligence/machine-learning engines that combine multiple datasets with the measured data to ascertain the user's fertility level. The determined fertility level is transmitted back to the device 30 in block 214. The device 30 then indicates to the user in block 216 their current fertility level [para. 0097].
Currie and Barton-Sweeney are considered analogous art to the claimed invention because they are in the same field of biosensor for analyzing biological fluid such as saliva. Given the teachings of Barton-Sweeney regarding the use of machine learning in an external server to determine the physical condition such as the fertility level of the user based on comparing the measured biomarkers with data models, and transmit the analyzed results back to device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception unit of Currie so that it receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit, because Barton-Sweeney teaches that the artificial intelligence method provides advantages in allowing a user to know their fertility level using a low cost easy to use device with a high level of confidence without the side effects or complications of pharmaceutical, invasive, or surgical methods [para. 0040]. 
Regarding claim 14,  Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches a reference creating device (a micro-processor for measurement, logic, etc. [para. 0143]) that creates the reference based on the measured electrochemical response (the subject may be monitored for a predetermined amount of time to establish the subject's normal healthy baseline behavior [para. 0068]. If the soldier is healthy, an individual rested baseline can be measured and stored [para. 0157]). The limitation “that creates the reference by machine-learning on a basis of the above response” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie does teach the reference creating device (i.e., a micro-processor [para. 0143]) configured to create the reference. However, Currie does not teach that the reference creating device could perform the claimed machine-learning function. 
Barton-Sweeney teaches a system and method for determining a user’s physical condition such as a hormonal level. The system includes a portable or wearable device that measures multiple biomarkers, such as saliva salinity and saliva pH. The system determines the physical condition, such as the fertility level of the user based on comparing the measured biomarkers with data models. The determined physical condition is communicated to allow the user to know their status (abstract).  Barton-Sweeney further teaches wherein the cloud computing environment 130 provides advantages in allowing the use of artificial intelligence and machine learning engines to process data from the device 30 [para. 0090].  The process transmits the measured data, along with any other data input by the user on the device 30 (e.g. start of menstruation) to the external device in block 210. The user's fertility level is determined in block 212. The determination of fertility level is performed with the assistance of artificial intelligence/machine-learning engines that combine multiple datasets with the measured data to ascertain the user's fertility level. The determined fertility level is transmitted back to the device 30 in block 214. The device 30 then indicates to the user in block 216 their current fertility level [para. 0097].
Currie and Barton-Sweeney are considered analogous art to the claimed invention because they are in the same field of biosensor for analyzing biological fluid such as saliva. Given the teachings of Barton-Sweeney regarding the use of machine learning in an external server to determine the physical condition such as the fertility level of the user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference creating device of Currie to create the reference by the machine-learning method on a basis of the measured electrochemical response, because Barton-Sweeney teaches that the intelligence/machine-learning control methods provide advantages in providing the device with updated artificial intelligence / calculations that are continually improved on a real-time basis rather than just using historical data [para. 0091]. (Note: for the purpose of examination, Examiner interprets “the above response” as “the electrochemical response”). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Paranjape (US 2009/0308742 A1) teaches  a system and method that co-locates in a small flexible, configurable system and multi-level substrate sampling, rapid analysis, bio-sample storage and delivery functions to be performed on living tissues or matter obtained from living organisms. Currie et al. (US 2009/0281404 A1) teaches a system and method for transdermal sampling wherein at least one pair of sample electrodes is adapted to provide voltage pulses capable of creating capillary openings in a subject's stratum corneum. Pal et al. (US 2018 / 0129785 A1) teaches systems and methods for providing automated or semi-automated technical support for patients using medical devices with the use of a machine learning in a server. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795